          Case 5:20-cv-00826-C Document 15 Filed 12/17/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOSEPH M. JACKSON,                          )
                                            )
                           Petitioner,      )
                                            )
             vs.                            )           No. CIV-20-826-C
                                            )
JIMMY MARTIN,                               )
                                            )
                           Respondent.      )

                     MEMORANDUM OPINION AND ORDER

      Petitioner has filed a “Motion to Alter or Amend for Supplemental Amendment”

and an “Amended Motion to Alter or Amend for Supplemental Amendment.” Both

documents seek reconsideration of the Court’s recent Order dismissing Petitioner’s 28

U.S.C. § 2241 action. The Motions are premised on Fed. R. Civ. P. 59(e), 60, and 15.

      Petitioner’s Amended Rule 59 Motion is untimely. As the Court explained in

denying Petitioner’s Motion for Extension of Time to file the present Motion, Fed. R. Civ.

P. 59(e) sets a deadline of 28 days from the date of judgment to file a motion to alter or

amend. Here, Judgment was entered on November 3, 2020. Thus, Petitioner’s Motion,

which was filed on December 8, 2020, is untimely and the Court cannot consider it. The

original Motion will be addressed below.

      To the extent Petitioner relies on Rule 15, his request is untimely as he cannot amend

or supplement the allegations of his Petition after judgment is entered. See The Tool Box,

Inc. v. Ogden City Corp., 419 F.3d 1084 (10th Cir. 2005).
          Case 5:20-cv-00826-C Document 15 Filed 12/17/20 Page 2 of 2




       Finally, to the extent Petitioner’s original Rule 59 Motion and both Motions, to the

extent they rely on Rule 60, fail as the majority of issues he seeks to raise were considered

and rejected by the Court. Thus, those arguments are second and successive and the Court

could consider them only if Petitioner first obtains a Certificate of Appealability. See 28

U.S.C. § 2244. To the extent Petitioner raises new claims, each could have been presented

in his original argument and so they will not be considered now absent authorization. See

28 U.S.C. § 2244(b).

       Accordingly, Petitioner’s “Motion to Alter or Amend for Supplemental

Amendment” (Dkt. No. 13) and his “Amended Motion to Alter or Amend for Supplemental

Amendment” (Dkt. No. 14) are DENIED.

       IT IS SO ORDERED this 17th day of December 2020.




                                             2
